DETAILED ACTION

This office action is responsive to the Applicant’s claim amendment filed on 03/04/2021. 

Terminal Disclaimer
The terminal disclaimer filed on 03/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior U. S. patents (US 10,511,362 B2), (US 9,853,703 B2) and (US 9,143,212 B2) has been reviewed and is accepted.  The terminal disclaimer has been approved and recorded.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 of the instant application has been amended to recite an invention of configuring a user equipment to transmit a channel state information feedback signal to a base station.
The prior art of record fails to anticipate or render obvious to one of ordinary skill in the art all the claim elements of the claim 1. Specifically, the examiner’s best prior art by Ko et al (US 2013/0028345 A1) and Choi et al (US 2011/0268207 A1) do not teach the different codebook sub-sampling employed to generate the channel state information, specifically the codebook sub-sampling as expressed in the table in claim 1. 


The prior art of record fails to anticipate or render obvious to one of ordinary skill in the art all the claim elements of the claims 3 and 4. Specifically, the examiner’s best prior art by Krishnamurthy (US 2014/0177744 A1) does not teach the tables that defines the relationship between the second precoding matrix indicator value and the index of a second precoding matrix for rank indicator of values 1, 2, 3 and 4, as are recited in claims 3 and 4. 
Therefore, claims 1, 3 and 4 are considered distinct from prior art and are allowable. Since claim 2 is depending on claim 1, the dependent claim become allowable accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147.  The examiner can normally be reached on 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIHONG YU/Primary Examiner, Art Unit 2631